DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose A system for determining a fill level of a filling material located in a container, the system comprising:
a radar module which is designed to emit a radar signal in the direction of the filling material and to determine a distance from a surface of the filling material on the basis of a reflected radar signal;
a 3D camera which is designed to determine a plurality of distance values on the basis of a recording of at least one region of the surface of the filling material as a function of corresponding positions within the region; and
an evaluation circuit configured to:
determine a maximum distance value and a minimum distance value from the plurality of distance values; and
determine the fill level using the distance when the distance is less than the maximum distance value and greater than the minimum distance value.

The closest prior art is found to be:

Dieterle (US 2020/0011724) and Gelada Camps (US 2019/0056258) which discloses a filling level measurement system utilizing a 3D camera to generate a surface image of a product.

Gellaboina (US 2012/0281093) which discloses using secondary sensors to supplement a radar filling level measurement system, including IR sensors and ultrasonic sensors.

Blodt (US 2016/0265959) which discloses using sensors to monitor a maximum and minimum filling level of a container.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648